779 N.W.2d 794 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Douglas Eugene CAMP, Defendant-Appellee.
Docket No. 139984. COA No. 285101.
Supreme Court of Michigan.
March 12, 2010.

Order
On order of the Court, the application for leave to appeal the September 17, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether the Court of Appeals was correct in ruling that the defendant did not consent to the mistrial and that the mistrial was not supported by manifest necessity. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.